Citation Nr: 0002496	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for duodenal ulcer disease 
with hiatus hernia and gastroesophageal reflux disease 
(GERD), status post-fundoplication, antrectomy and vagotomy, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The appellant had active service from November 1971 to 
October 1982.

The appellant's current primary medical complaint is of 
symptoms of some form of post-gastrectomy dumping syndrome.  
See 38 C.F.R. Part 4, Diagnostic Code 7308 (1999).  
Historically, the medical records show the appellant has had 
multiple gastrointestinal (GI) surgeries.  

The VA examination of August 1997 provides insufficient 
information for evaluating the veteran's post-gastrectomy 
dumping syndrome pursuant to the rating criteria.  The August 
1997 examiner stated he had not reviewed the appellant's 
records.  He diagnosed severe dumping syndrome, apparently 
primarily based on the appellant's description of his 
symptoms.  The rating criteria for post-gastrectomy syndromes 
list several symptoms.  The level of the rating depends on 
both the presence and severity of the symptoms, with certain 
symptoms apparently characteristic of the most severe level 
of a post-gastrectomy syndrome, and other symptoms present at 
several levels, but varying in degree of severity.

The August 1997 examiner stated that the appellant had an 
atypical presentation, but he did not explain in what way the 
presentation was atypical.  The Board cannot discern from the 
report whether the atypical features of the dumping syndrome 
render it comparably disabling to the criteria listed at the 
40 percent level in the rating schedule, or if they more 
nearly approximate the criteria for the 60 percent level.  
See 38 C.F.R. § 4.7 (1999).

The record does not present a question of whether evidence is 
in equipoise, see 38 C.F.R. § 4.3 (1999), but rather a lack 
of evidence necessary to evaluate the level of disability.  
For example, the 60 percent rating criteria for a post-
gastrectomy syndrome refers to weight loss with malnutrition 
and anemia.  The August 1997 examination report stated the 
appellant was well nourished, but the laboratory report shows 
low red blood cell (RBC) count and high mean corpuscular 
hemoglobin (MCH).  Whether those findings are anemia within 
the meaning of the rating criteria is a medical determination 
that the Board cannot make; a physician must.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

Likewise, the examining physician should determine whether 
the veteran's post-gastrectomy syndrome is manifested by 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, and hypoglycemic symptoms.

If hospitalization for observation after several meals is 
indicated, it should be performed.

Current treatment records should be associated with the file 
prior to any examination being accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the veteran's VA treatment records 
from Fayetteville VA Medical Center 
(VAMC) and John McClellan VAMC from 
August 1997 to the present.  All records 
maintained are to be provided.

2.  Afford the appellant a VA 
gastrointestinal examination, including 
such inpatient or outpatient observation 
for evaluation as is necessary to fully 
document and evaluate the symptomatology 
and severity of any post-gastrectomy 
dumping syndrome, e.g., observation after 
each of several meals.  Provide the 
examiner with the claims folder for 
review to assist in the medical 
evaluation of the appellant.  The 
examiner should state whether the 
appellant demonstrates nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, or hypoglycemic symptoms, and 
whether any weight loss revealed by 
review of the medical records is 
associated with malnutrition and anemia, 
and the severity of any symptoms 
observed.  The report should explain the 
significance and disabling effects of any 
atypical symptomatology observed or 
reported by the appellant.

3.  Readjudicate the appellant's claim.  
If the claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


